IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50766
                        Conference Calendar



WILLIAM ALEXANDER DWYER,

                                           Plaintiff-Appellant,

versus

JOSE BACA, Honorable Judge of the
346th Judicial District Court, El Paso,
County, Texas; STEPHEN ENDERS, Director
of the West Texas Community Supervision
and Corrections Department; JOHN CORNYN,
Attorney General of the State of Texas,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-98-CV-501-EP
                       --------------------
                           June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     William Alexander Dwyer appeals from the district court’s

dismissal of his civil rights complaint for failure to state a

claim upon which relief could be granted.     Dwyer argues that the

court-ordered conditions of his probation, which included 180

days’ imprisonment, 320 hours of community service, and an order

of restitution in the amount of $9,675, denied him his right to a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-50766
                               -2-

jury determination of his sentence and improperly subjected him

to multiple punishments for the same offense.   We have reviewed

the record and find no reversible error.   See Childress v.

Lynaugh, 842 F.2d 768, 773 (5th Cir. 1988) (no constitutional

right to jury sentencing); United States v. Schinnell, 80 F.3d

1064, 1067-68 n.5 (5th Cir. 1996) (multiple punishments for a

given offense imposed in a single proceeding violate the Double

Jeopardy Clause only if they are not legislatively authorized).

Accordingly, the judgment of the district court is AFFIRMED.

     AFFIRMED.